          Case 1:19-cv-00819-LGS Document 100 Filed 07/23/20 Page 1 of 7




                      FINAZZO COSSOLINI O'LEARY
                         MEOLA & HAGER, LLC
                                       Counselors at Law
                                        67 East Park Place, Suite 901                    New York Office
                                                                                         5 Penn Plaza, 23'd Fl.
Christopher S. Finazzo, Esq.
                                           M01Tistown, NJ 07960                          New York, NY !0001
Christopher.Finazzo@finazzolaw.com          Main (973) 343-4960                          Main (646) 378-203 3
Direct Dial: (973) 343-4961                 Fax (973) 343-4970                           Fax (646) 378-2001
                                           www .finazzolaw .com
                                                              The parties shall comply with the existing deposition
                                              July 22, 2020 schedule. Defendant may file a letter requesting to
                                                              reopen the deposition of Lombardi if it determines that
Via ECF                                                       Franchise has failed to produce relevant documents
Honorable Loma G. Schofield, U.S.D.J.                         pursuant to the subpoena.
United States District Court
Southern District of New York                                 Plaintiff shall email the third amended privilege log to the
500 Pearl Street                                              Chambers Inbox by July 24, 2020.
New York, NY 10007
                                                              SO ORDERED Dated: July 23, 2020 New York, New York
                    Re:     Harbor House Owners Corp. v. Admiral Indemnity Co.
                            Civil Action No. 1:19-cv-819-LGS

Dear Judge Schofield:

       This law firm represents Defendant Admiral Indemnity Company ("Defendant" or
"Admiral") in the above referenced matter. We write to the Court pursuant to Your Honor's
Individual Rules and Procedures for Civil Cases Section III.C.3 and Local Rule 37.2 regarding
developments with Franchise Interior Developers, LLC's ("Franchise") purported response to
Defendant's Subpoena duces tecum and how those developments complicate Defendant's ability
to conduct the deposition of Frank Lombardi this Friday, July 24, and complete fact discovery.

       We first addressed Franchise's failure to respond to the Subpoena duces tecum in our July
14, 2020 application for a pre-motion conference on that issue and Plaintiffs counsel's
representations to us that it had been trying, unsuccessfully, to reach Mr. Lombardi with regard
to both Defendant's Subpoena duces tecum to Franchise and its deposition subpoena to Mr.
Lombardi. Dkt. 85.

        In our July 14, 2020 letter, we explained that ever since we had first tried to serve
Franchise with the Subpoena duces tecum by email on June 16, 2020, and after we successfully
served Franchise with the Subpoena duces tecum by hand delivery on July 1, 2020, Plaintiffs
counsel had repeatedly informed us that it was attempting to contact Frank Lombardi regarding
the Subpoena duces tecum and his deposition, but could not reach him. On July 16, 2020, Your
Honor appended an Order to our letter directing Plaintiff to, by July 21, file a letter to the Court
"describing the steps it has taken to ensure Mr. Lombardi's compliance with the deposition
notice." Dkt. 87. On July 17, 2020, Your Honor also "so ordered" compliance with both the
         Case 1:19-cv-00819-LGS Document 100 Filed 07/23/20 Page 2 of 7
The Honorable Lorna G. Schofield, U.S.D.J.
July 22, 2020
Page 2 of 3

Subpoena duces tecum and the Subpoena for Mr. Lombardi's deposition. Dkt. 90 & 91. To our
knowledge, Plaintiffs counsel has not responded to the Court's directive that, no later than
yesterday, counsel explain its actions with respect to Defendant's efforts to obtain discovery
from Franchise.

        At 6: 16 pm last evening, after the skeleton staff presently coming into our office had left
for the day and only a little bit more than 48-day time hours before Mr. Lombardi's scheduled
deposition, Plaintiffs counsel produced a great number of documents as a purported response to
the Subpoena duces tecum. No cover letter described what was being produced and not produced
in response to the Subpoena duces tecum and whether any responsive documents had been
withheld on any claim of privilege. The production was accompanied by only a cryptic note from
Plaintiffs counsel that the production was, "Frank Lombardi's file."

         Firstly, from both the description and the production, it appears that Franchise still has
not responded to the Subpoena due es tecum. This is obvious not only from Plaintiffs description
 of what was being produced, Mr. Lombardi's personal file, but also from the production. Your
Honor will recall from our July 14, 2020 Application for a Pre-Motion Conference, that Mr.
Lombardi and Franchise are the architects of the $3.5 million "130 Jane Street-Cost Analysis"
that Plaintiff used to inflate by $3.5 million the insurance claim it submitted in its September 6,
2018 Sworn Statement in Proof of Loss to Defendant. While it is true that we have only had an
opportunity to take a cursory look through what was produced last evening, we have found in the
production, no documents relating to the "13 0 Jane Street-Cost Analysis" despite the fact that,
among other things, the Subpoena duces tecum specifically seeks production of: (1) all
documents concerning the preparation of it; (2) all drafts and versions of it: (3) all documents
reflecting the facts, data and assumptions reviewed, considered or relied upon in the preparation
of it; and (4) all communications with Plaintiff and Plaintiffs public adjuster relating to it. We
know from Plaintiffs own document productions that some such documents exist and should be
in both Franchise's and Mr. Lombardi's files. Accordingly, there can be no question that there
has been no good faith effort by Franchise, or by Mr. Lombardi, to respond to the Subpoena
duces tecum. In addition, there are a number of other ways the production made by Plaintiff last
evening is substantially deficient if it is to be considered a response to the Subpoena duces
tecum, which it clearly is not.

         Secondly, the production provides the reason why Plaintiffs counsel has not responded
to the Court's Order to explain its actions to contact and obtain Mr. Lombardi's and Franchise's
cooperation and compliance with the Subpoenas. The production contains the email string
attached as Exhibit 1. No other emails between Plaintiffs counsel and Mr. Lombardi are in the
production, suggesting that, contrary to Plaintiffs counsel's representations to us, Exhibit I was
the first and only time Plaintiffs counsel contacted Mr. Lombardi or Franchise with regard to the
Subpoenas. Exhibit I reflects that even after Defendant submitted its July 14 Letter to the Court,
and even after the Court entered its July 16 Order compelling Plaintiffs counsel to explain itself
by July 21, Plaintiffs counsel waited until the Court had "so ordered" the Subpoenas on July 17,
and then waited over the weekend and until noon time on July 20 to contact Mr. Lombardi,
which somehow counsel was miraculously successful in doing despite its reportedly numerous,
but unsuccessful attempts to contact him during the preceding five weeks.
         Case 1:19-cv-00819-LGS Document 100 Filed 07/23/20 Page 3 of 7
The Honorable Lorna G. Schofield, U.S.D.J .
July 22, 2020
Page 3 of 3


        It is respectfully submitted that Franchise' s, Mr. Lombardi's and Plaintiffs counsel
actions to delay any response to the Subpoenas until the Court ordered compliance was planned
to put Defendant in the precise situation it now finds itself - on the eve of Mr. Lombardi's
deposition with a woefully incomplete and defective response to a Subpoena duces tecum that
was returnable on July 14. This is intolerable and greatly prejudices Defendant's ability to take
an effective deposition of Frank Lombardi and prepare for trial.

        Under these circumstances, we are seeking the Court's guidance as to how we should
proceed with Mr. Lombardi's deposition . Yesterday, in view of the unforeseen need to adjourn
and reschedule two depositions that Plaintiff has noticed of Defendant's witnesses, Plaintiff
asked the Court to extend for 30 days the fact discovery deadline. If the Court is inclined to grant
that request, Defendant has two options.

       Option 1 is to adjourn Mr. Lombardi ' s deposition and seeking an order from the Court
compelling Franchise to comply with the Subpoena duces tecum by August 1 and, upon receipt
of a complete and proper document production in response to the Subpoena, rescheduling Mr.
Lombardi's deposition for later in August.

        Option 2 is to start Mr. Lombardi ' s deposition on July 24, but keep it open until: (1) we
have had adequate time to review and consider the documents produced by Plaintiffs counsel
last evening; and (2) Franchise complies fully and properly with the Subpoena duces tecum.

        We respectfully request that, if convenient for the Court, Your Honor schedule a
telephone conference sometime today or tomorrow, or otherwise instruct us as to how the Court
prefers we address the Franchise/Frank Lombardi issue.

        We thank Your Honor for your time and consideration of Defendant's request.


                                              Respectfully submitted,

                                              FINAZZO COSSOLINI O'LEARY
                                             MEOLA & HAGER, LLC
                                             /,, I Chri topher S. Finazzo
                                             CHRISTOPHER S. FINAZZO, Esq. (CF4844)
                                             Attorneys.for Defendant
                                             Admiral Indemnity Company

Encl.
cc:     Via ECF:

        William H. Parash, Esq.
        Adam S. Cohen, Esq.
Case 1:19-cv-00819-LGS Document 100 Filed 07/23/20 Page 4 of 7




                  EXIDBIT                1
                     Case 1:19-cv-00819-LGS Document 100 Filed 07/23/20 Page 5 of 7

 Christopher Finazzo

 From:                                     Frank Lombardi
 Sent:                                     Monday, July 20, 2020 12:14 PM
 To:                                       Donna Giglio
 Subject:                                  FW: Activity in Case 1:19-cv-00819-LGS Harbor House Owners Corp. v. Admiral
                                           Indemnity Company Memo Endorsement
 Attachments:                              7.17.20 - Memo Endorsed SubponeaTo Produce Docs - Franchise Interior
                                           Developers.pdf



 Please call me to discuss. I'm on call with attorney.


 From: William H. Parash <wparash@wegandmyers.com>
 Sent: Monday, July 20, 2020 12:13 PM
 To: Frank Lombardi <Frank@franchisecontractors.com>
 Cc: Adam S. Cohen <ACohen@WegAndMyers.com>; Jordan E. Krasner <JKrasner@WegAndMyers.com>
 Subject: FW: Activity in Case 1:19-cv-00819-LGS Harbor House Owners Corp. v. Admiral Indemnity Company Memo
 Endorsement

 See court ordered subpoena.

 William H. Parash, Esq. I WEG AND MYERS, P.C.
 52 Duane Street - 2nd Floor I New York, NY 10007
 Telephone: 212-227-4210 I Fax: 212-349-6702
 Email: wparash@wegandmyers.com I www.wegandmyers.com

From: Adam S. Cohen
Sent: Monday, July 20, 2020 10:57 AM
To: William H. Parash <wparash@wegandmyers.com>
Subject: FW: Activity in Case 1:19-cv-00819-LGS Harbor House Owners Corp. v. Admiral Indemnity Company Memo
Endorsement




Very truly yours,

Adam S. Cohen, Esq.
WEG & MYERS, P.C.
52 Duane Street - 2 nd Floor
New York, NY 10007
Telephone: 212-227-4210 / Fax: 212-349-6702
Email: acohen@wegandmyers.com

This e-mail communication and any attachments are intended only for the addressees and are privileged , confidential and exempt from
disclosure under applicable law. This information may constitute an attorney-client communication and may contain information that is
privileged and confidential and/or attorney work product. Consequently, inadvertent disclosure shall not waive the attorney-client privilege as to
this communication, or otherwise. If you are not the intended recipient, disclosure of the contents of this communication to others is strictly
prohibited. If you have received this e-mail message in error, please do not read, copy or forward this message and/or any attachment. Please
notify me if you received this email in error by replying to it and, after doing so, delete all copies of the e-mail and any attachments. Thank you .

IRS CIRCULAR 230 DISCLOSURE: To ensure our compliance with requirements imposed by the IRS, we inform you that any U.S. tax advice
contained in this document cannot be used for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting,
marketing or recommending to another party any transaction or matter that is contained in this document. Despite the Confidentiality Note
                                                                        1
                    Case 1:19-cv-00819-LGS Document 100 Filed 07/23/20 Page 6 of 7
above, there is no limitation on disclosure by the intended recipient of the tax treatment or tax structure of the transaction that is the subject of
the written advice.


From: Joel M. Mullins
Sent: Friday, July 17, 2020 5:19 PM
To: Joshua L. Mallin <jmallin@wegandmyers.com>; Adam S. Cohen <ACohen@WegAndMyers.com>
Subject: FW: Activity in Case 1:19-cv-00819-LGS Harbor House Owners Corp. v. Admiral Indemnity Company Memo
Endorsement

The attached document has been saved to:

N:\17-1\17-102 Harbor House\Discovery\Defendant Demands

Joel Mullins

WEG & MYERS, P.C.
52 Duane Street - 2nd Floor
New York, NY 10007
Telephone: 212-227-4210 / Fax: 212-349-6702
Email: jmullins@wegandmyers.com




From: NYSD ECF Pool@nysd.uscourts.gov <NYSD ECF Pool@nysd .uscourts.gov>
Sent: Friday, July 17, 2020 3:45 PM
To: CourtMail@nysd .uscourts.gov
Subject: Activity in Case 1:19-cv-00819-LGS Harbor House Owners Corp. v. Admiral Indemnity Company Memo
Endorsement



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-
mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
record an~ parties In a case (including pro se litigants) to receive one free electronic copy of all documents
filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other
users. To avoid later charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                               U.S. District Court

                                                      Southern District of New York

Notice of Electronic Filing

The following transaction was entered on 7/17/2020 at 3:44 PM EDT and filed on 7/17/2020
Case Name:          Harbor House Owners Corp. v. Admiral Indemnity Company
Case Number:             1:19-cv-00819-LGS
Filer:

                                                                          2
                 Case 1:19-cv-00819-LGS Document 100 Filed 07/23/20 Page 7 of 7
Document Number: 90




MEMO ENDORSEMENT on SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION on re: [89] Letter,
filed by Admiral Indemnity Company. ENDORSEMENT: SO ORDERED. (Signed by Judge Lorna
G. Schofield on 7/17/2020) (ks)


1:19-cv-00819-LGS Notice has been electronically mailed to:

Gilbert M. Coogler      gcoogler@fleischnerpotash.com, jbryant@fleischnerpotash.com

William Harry Parash wparash@wegandmyers.com, KCarrington@WegAndMyers.com , LPorter@WegAndMyers.com,
crexach@wega nd myers.com, jma 11in@wega nd myers.com

Adam A. Alster    adam.alste r@finazzolaw.com , janalina.santomero@finazzolaw.com, jessica.cano@finazzolaw.com

Eric Ronald Leibowitz     eleibowitz@fleischnerpotash.com

Adam Steven Cohen acohen@wegandmyers.com, crexach@wegandmyers.com, jmullins@wegandmyers.com ,
kcarrington@wegandmyers.com, lporter@wegandmyers.com

1:19-cv-00819-LGS Notice has been delivered by other means to:


The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_lD=1008691343 [Date=7/17/2020] [FileNumber=24300046-
0] [4ec9de331ce13b56a592blde0543b15c40c7d4a43e33bf721ec87f814d0769a534
e0f91baf9e57ca724c2b547ae58Sbf8Sff64cde66f661910952e47ab1490b0]]




                                                            3
